DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to an application filed 04/25/2022, wherein claims 1-14 and 17-22 are pending and ready for examination.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/25/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see Remarks, filed 04/25/2022, with respect to the rejection of claims 1-4, 6-10, 13, 17, and 19-20 as having been anticipated by Stolfo under 35 U.S.C. § 102, and with respect to the rejection of claims 5 and 18 under 5 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Grant et al.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-10,13,17, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Stolfo; Salvatore J. et al, US 20100077483 A1, March 25, 2010, hereafter referred to as Stolfo in view of Grant; Davie et al, US 20140164351 A1, June 12, 2014, hereafter referred to as Grant.

            As to claim 1, Stolfo teaches a method – Stolfo [0114] …FIG. 3 illustrates an example 300 of a process for providing trap-based defenses comprising:
           launching, by a processing system including at least one processor – Stolfo [0115] FIG. 3, at 304, decoy information that is based at least in part on the monitored information, events, and network flows is generated. As described previously, decoy information can include any suitable data that is used to entrap attackers and/or the malware. Decoy information can include user behavior at the level of network flows, application use, keystroke dynamics, network flows (e.g., collaborating system 102 often communicates with collaborating system 104. Here, the claimed ‘launching’ is taught by Stolfo as ‘generating’ whereas the claimed ‘processing system’ is taught by Stolfo as ‘Deception System 114’), a web browser application  – Stolfo [0114] As shown, IP addresses, source and destination MAC IP addresses, identifying attributes, credentials, usernames, passwords, and other suitable information are monitored. In some embodiments, deception system 114 uses a monitoring application (e.g., a network protocol analyzer application, such as Wireshark.  Here, the claimed ‘web browser application’ is taught by Stolfo as ‘Wireshark’ because Wireshark is a protocol analyzer application embedded in a browser) to monitor and/or analyze network traffic., wherein the launching includes instantiating a simulated user profile – Stolfo [0014 and 0115] since at ’14 deception system 114 of FIG. 1 monitors user behavior at the level of network flows, application use, keystroke dynamics, network flows (e.g., collaborating system 102 often communicates with collaborating system 104), registry-based activity, shared memory activity, etc. since at ‘15…decoy information can include any suitable data that is used to entrap attackers and/or the malware. Decoy information can include user behavior at the level of network flows, application use, keystroke dynamics, network flows (e.g., collaborating system 102 often communicates with collaborating system 104), a sequence of activities performed by users on a collaborating system, a characterization of how the user performed the activities on the collaborating system. Here, the claimed ‘network traffic’ is taught by Stolfo as ‘network flows’ whereas the claimed ‘simulated user profile’ is taught by Stolfo as ‘decoy information’ because network flows, keystroke dynamics, and applications used mimic or simulate the user activity or behavior);
           detecting, by the processing system, an item of digital content that is displayed on a website visited by the web browser application in response to the simulated user profile that is instantiated - Stolfo [0161] An illustrative example of the execution of an embedded active beacon in a decoy document is shown in FIG. 19. As shown, in response to the attacker opening decoy tax document 204 (FIG. 2), the Adobe Acrobat software application runs a Javascript function that displays window 1902.  Here, the claimed ‘in response’ it taught by Stolfo as ‘application runs a Javascript function’ because the trigger for the application is in response to a profile being instantiated whereas the claimed ‘detecting’ is taught by Stolfo as ‘Javascript’ because the function detects the application and renders the script whereas the claimed ‘simulated user profile’ is taught by Stolfo as ‘decoy tax document’ because the user’s preferences are simulated on the tax filing);
          determining, by the processing system, a relevance of the item of digital content to the simulated user profile – Stolfo [0099] … Monitoring the use of decoy information by external systems (e.g., a local IT system, at Gmail, at an external bank, etc.) can be used to generate an alert that is correlated with the decoy document in which the credential was placed; and
        generating, by the processing system, a report that indicates the relevance of the item of digital content to the simulated user profile – Stolfo [0186] the efficacy of the generated decoy information can be used to generate reports on the security of a collaborative system or any other suitable device.  Here, the claimed ‘relevance’ is taught by Stolfo as ‘efficacy’ because the degree of collaboration is determined by how efficient the decoy is in relating to the other systems. STOLFO DOES NOT TEACH and wherein the simulated user profile functions as a proxy for a user having at least one of: a predefined demographic trait or a predefined psychographic trait; wherein the item of digital content is targeted to the at least one of: the predefined demographic trait or the predefined psychographic trait HOWEVER IN AN ANALAGOUS ART THAT IS DIRECTED TO THE SAME FIELD OF ENDEAVOR GRANT TEACHES and wherein the simulated user profile functions as a proxy for a user least one of: a predefined demographic trait or a predefined psychographic trait; – Grant [0144]  At state 608, the client software communicates with a central system, such a central system 180 illustrated in FIG. 1, or other peer nodes for further instructions such as a list of reference sites to access (e.g., for use in passive mode where the client software automatically accesses the reference sites at one or more specified uniform resource locators (URLs) to simulate a user navigating to the sites), the frequency at which these sites may be accessed, the targeted internal references to be found at these sites and/or the simulated behavior when accessing the sites.  Here, the claimed ‘simulated user profile’ is taught by Grant as ‘client software’ because the software is the proxy for the user; wherein the item of digital content is targeted to the at least one of: the predefined demographic trait or the predefined psychographic trait - Grant [0167] For example, a user may configure the client software to focus content based on user specified interests, demographics, and/or other data. To provide the Deception System 114 of Stolfo with a feature that proxies pre-defined user profiles based on behavioral metrics and locations would have been obvious to one of ordinary skill in the art, in view of the teachings of Grant, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (i.e. simulating user profiles by proxy) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the invention, i.e., one skilled in the art would have recognized that the simulating user profiles by proxy used in Grant would allow the Deception System 114 of Stolfo an ability to predict potential malicious behavior prior to execution of the software).

           As to claim 2, the combination of Stolfo and Grant teaches the method of claim 1, wherein the simulated user profile further comprises a simulated internet search history – Stolfo [0139] In some embodiments, the exemplary interface shown in FIGS. 9-11 can access publicly available documents that can be obtained using search engines. such as www.google.com and www.yahoo.com, to generate decoy information).

            As to claim 3, the combination of Stolfo and Grant teaches the method of claim 1, wherein the simulated user profile further comprises a simulated cookie history – Stolfo [0123] …deception system 114 and/or the decoy information broadcaster can refresh the decoy traffic such that the decoy traffic remains believable and indistinguishable to inside attackers. For example, one type of decoy traffic is authentication cookies, which are generally valid for a finite amount of time).

          As to claim 4, the combination of Stolfo and Grant teaches the method of claim 1, wherein the simulated user profile further comprises a simulated cache for the web browser application – Stolfo [0101] The profile can include information on, for example, registry-based activities, shared memory (DLL) activities, user commands, etc. Here, the claimed ‘history’ is taught by Stolfo as ‘shared memory…activities’ because activities would indicate past actions).

           As to claim 6, the combination of Stolfo and Grant teaches the method of claim 1, further comprising:
           comparing, by the processing system, an image of the item of digital content to a stored image, wherein the stored image comprises a trusted image of the item of digital content - Stolfo [0044] Upon placing a physical mask over the generated pattern, an indicator (e.g., a code, a sequence of letters or numbers, an image, etc.) can be displayed that allows the legitimate user to determine whether the document is a decoy document or a legitimate document.  Here, the claimed ‘comparing’ is taught by Stolfo as ‘to determine’ whereas the claimed ‘image’ is taught by Stolfo as ‘generated pattern’ and the claimed ‘stored image’ is taught by Stolfo as ‘physical mask’ because the mask is able to be manipulated and archived else it would have been created dynamically whereas the claimed ‘trusted image’ is taught by Stolfo as ‘legitimate document’);
           detecting, by the processing system, a mismatch between the image of the item of digital content and the stored image - Stolfo [0045] … a legitimate user can place a physical mask over the pattern to determine whether the information is decoy information or actual information.  Here, the claimed ‘image’ is taught by Stolfo as ‘information’); and
          indicating, by the processing system in the report, that the image of the item of digital content may have been compromised - Stolfo [0045 and 0186] since at ‘45 the beacon can transmit a signal to a remote website indicating that the decoy information has been accessed since at ‘186 the efficacy of the generated decoy information can be used to generate reports on the security of a collaborative system or any other suitable device. Here, the claimed ‘report’ is taught by Stolfo as ‘signal’).

           As to claim 7, the combination of Stolfo and Grant teaches the method of claim 1, further comprising:
           following, by the processing system, a hyperlink that is embedded in the item of digital content, via the web browser application – Stolfo [0102]…deception system 114 can be used to educate and/or train users to reduce user errors or user mistakes… the transmission of emails with decoy URLs or emails with decoy documents that, if opened, sound an alarm or embedded decoy data in databases that, upon extraction, reveal a policy violation can be used to educate users.  Here, the claimed ‘following’ is taught by Stolfo as ‘can be used’ because the system monitors or follows activities of user inputs as taught by Stolfo as [0101] whereas the claimed ‘hyperlink’ is taught by Stolfo as ‘URLs’ and the claimed ‘web browser application’ is taught by Stolfo as ‘emails’); and
            connecting, by the processing system, to a remote network device via the hyperlink – Stolfo [0102] …deception system 114 can … the transmission of emails with decoy URLs or emails with decoy documents that, if opened, sound an alarm).

           As to claim 8, the combination of Stolfo and Grant teaches the method of claim 7, further comprising:
           tracking, by the processing system – Stolfo [0151] The beacon contains the token to identify the document so that deception system 114 can track individual documents as they are read across different systems), a communication session and a port number via which the processing system connects to the remote network device - Stolfo [0131] …Within the communications network, an inside attacker would be able to distinguish the decoy traffic from authentic traffic based on the retransmissions of protocol header portions (e.g., TCP sequence numbers, IP time to live (TTL), TCP/UDP source port numbers, IP identifiers (ID), etc.)… new honeyflows containing new and/or refreshed decoy traffic information are generated at deception system 114 and transmitted to one or more decoy information broadcasters for insertion into their associated communications network.  Here, the claimed ‘session’ is taught by Stolfo as ‘TCP sequence numbers’ as they denote casted sessions), wherein the communication session traverses a plurality of network devices between the processing system and the remote network device - Stolfo [0152] The beacon contains the token to identify the document so that deception system 114 can track individual documents as they are read across different systems); and
          recording, by the processing system, a path of the communication session and the port number in the report - Stolfo [0173] In some embodiments, the beacon embedded in the decoy information can record an irrefutable trace of the attacker when the decoy information is accessed or used by the attacker.  Here, Stolfo teaching the claimed ‘recording’ would include TCP/UDP source port numbers taught at [0131] in order to track the retransmission of deception data to the plurality of broadcasters).

             As to claim 9, the combination of Stolfo and Grant teaches the method of claim 8, further comprising:
            detecting, by the processing system, that a file has been downloaded by the processing system as a result of connecting to one network device of the plurality of network devices - Stolfo [0133 and 0126] since at ‘133 decoy documents that are generated as a portion of the decoy traffic can be embedded with active beacons, where the active beacons transmit a signal to a remote website or the monitoring application in response to an attacker accessing the decoy document from the decoy traffic since at ‘126 deception system 114 can obtain additional information relating to collaborating systems 102, 104, and/or 106, malicious/compromised computer 110, and/or communications network 108 of FIG. 1 that deception system 114 is generating decoy traffic);
         determining, by the processing system, that the file is not valid; and indicating, by the processing system in the report, that the path of the communication session may be compromised - Stolfo [0045 and 0186] since at ‘45 the beacon can transmit a signal to a remote website indicating that the decoy information has been accessed since at ‘186 the efficacy of the generated decoy information can be used to generate reports on the security of a collaborative system or any other suitable device. Here, the claimed ‘report’ is taught by Stolfo as ‘signal’).

           As to claim 10, the combination of Stolfo and Grant teaches the method of claim 9, wherein the file comprises a cookie - Stolfo [0121] Different types of decoy traffic can be created, such as Gmail authentication cookies).

           As to claim 13, the combination of Stolfo and Grant teaches the method of claim 8, further comprising:
           detecting, by the processing system, a uniform resource locator of the remote network device – Stolfo [0076]… deception system 114 can monitor the file system and generate decoy documents with file names similar to the files accessed on the file system (e.g., a tax document with the file name "2009 Tax Form-1099-1") or with file types similar to the files accessed on the file system (e.g., PDF file, DOC file, URL link, HTML file, JPG file, etc.);
           determining, by the processing system, that the uniform resource locator of the remote network device does not match an expected uniform resource locator associated with the hyperlink – Stolfo [0102]…deception system 114 can be used to educate and/or train users to reduce user errors or user mistakes… the transmission of emails with decoy URLs or emails with decoy documents that, if opened, sound an alarm or embedded decoy data in databases that, upon extraction, reveal a policy violation can be used to educate users); and
indicating, by the processing system in the report, that the hyperlink may have been compromised - the efficacy of the generated decoy information can be used to generate reports on the security of a collaborative system or any other suitable device).

         As to claim 17, the combination of Stolfo and Grant teaches the method of claim 1, wherein the determining comprises:
         quantifying, by the processing system, the relevance of the item of digital content to the simulated user profile – Stolfo [0186] the efficacy of the generated decoy information can be used to generate reports on the security of a collaborative system or any other suitable device.  Here, the claimed ‘relevance’ is taught by Stolfo as ‘efficacy’ because the degree of collaboration is determined by how efficient the decoy is in relating to the other systems; and comparing, by the processing system, the relevance, as quantified, to a predefined relevance threshold - Stolfo [0085] deception system 114 can perform content searches on a file system or network that contains decoy documents and count the number of times decoy documents appear in the top ten list of documents. In response to testing how enticing a decoy document is and receiving a particular count, deception system 114 can consider the decoy document to comply with the enticing property. Here the claimed ‘quantified’ is taught by ‘count the number’ as a method to determing the degree of occurrence of the decoy file).

          As to claim 19, claim 19 is a non-transitory computer-readable medium that is directed to the method of claim 1.  Therefore, claim 19 is rejected for reasons as set forth in claim 1.  

          As to claim 20, claim 20 is a device that is directed to the method of claim 1.  Therefore, claim 20 is rejected for reasons as set forth in claim 1.

         As to claim 21, the combination of Stolfo and Grant teaches the method of claim 1, wherein the simulated user profile includes a simulated web browsing history – Grant [0144] At state 606, the user may then configure particular parameters that affect the behavior of the client software such as scheduled times to execute, maximum usage of system resources, and other settings. At state 608, the client software communicates with a central system, such a central system 180 illustrated in FIG. 1, or other peer nodes for further instructions such as a list of reference sites to access (e.g., for use in passive mode where the client software automatically accesses the reference sites at one or more specified uniform resource locators (URLs) to simulate a user navigating to the sites), the frequency at which these sites may be accessed, the targeted internal references to be found at these sites and/or the simulated behavior when accessing the sites). Here, the motivation to consider Stolfo with the teachings of Grant in claim 1 applies equally here in claim 21).

                 As to claim 22, the combination of Stolfo and Grant teaches the method of claim 1, wherein the item of digital content is obtained by the web browser application separately from the simulated user profile - Stolfo [0068] In another example, deception system 114 can be a designated server or a dedicated workstation that analyzes the information, events, and network flow in system 100, generates decoy information based on that analysis, and inserts the deception information into the system 100).




Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Stolfo; Salvatore J. et al, US 20100077483 A1, March 25, 2010, hereafter referred to as Stolfo in view of Arivukkarasu; Anand et al, US 10909576 B1, February 2, 2021, hereafter referred to as Arivukkarasu.

             As to claim 5, the combination of Stolfo and Grant teaches the method of claim 1.  THE COMBIINATION OF STOLFO AND GRANT DO NOT TEACH wherein the simulated user profile further comprises a simulated history of advertisement selections HOWEVER IN AN ANALAGOUS ART DIRECTED TO THE SAME FIELD OF ENDEAVOR ARIVUKKARASU TEACHES wherein the simulated user profile further comprises a simulated history of advertisement selections – Arivukkarasu [column 10, lines 19-34]… The virtual environment application 110 may also record interactions with the ads based on a number of other inputs... When the virtual environment is provided as an HTML presentation on the user equipment 101, the interaction information may be stored as cookies. The cookie information can be stored in the user equipment 101 and/or communicated to a network component.  To provide virtual cookies indicating past advertising selections to the Deception System 114 of Stolfo would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in view of the teachings of Arivukkarasu, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (i.e. use of browser tokens or cookies to capture advertisement selections) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, i.e., one skilled in the art would have recognized that the virtual environment  used in Arivukkarasu would allow the Deception System 114 of Stolfo to further incorporate a virtual cookie indicating the historical ad selections of the user).

           As to claim 18, the combination of Stolfo and Grant teaches the method of claim 1, wherein the item of digital content comprises an advertisement – Arivukkarasu (37) …The virtual environment application 110 may also record interactions with the ads based on a number of other inputs).The motivation to apply Arivukkarasu advertisement objects to the teachings of Stolfo in claim 17 applies here in claim 18).
            
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Stolfo and Arivukkarasu; in view of Cheetancheri; Senthil et al, US 20190052651 A1, February 14, 2019, hereafter referred to as Cheetancheri.

            As to claim 11, the combination of Stolfo and Grant teaches the method of claim 9.  THE COMBINATION OF STOLFO AND GRANT DO NOT TEACH wherein the file comprises malicious software HOWEVER IN AN ANALAGOUS ART THAT IS DIRECTED TO THE SAME FIELD OF EDEAVOR CHEETANCHERI TEACHES wherein the file comprises malicious software – [0027] Cheetancheri… determination step 125 of FIG. 1 identifies whether malware has been detected/identified in the packet set. When step 125 identifies that the data packet set includes malware, program flow moves to step 130 where a corrective action may be performed. To provide the Deception System 114 of Stolfo of  would have been obvious to one of ordinary skill in the art, in view of the teachings of Cheetancheri, since all the claimed elements were known in the prior art and one skilled in the art before the effective filing date of the claimed invention could have combined the elements as claimed by known methods scanning/monitoring data with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the invention, i.e., one skilled in the art would have recognized that the malware detector used in Cheetancheri would allow the Deception System 114 of Stolfo  malware detection provided by Analysis Computer 550 of Cheetancheri).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Stolfo and Grant in view of van der Made, Peter A.J., US 20030212902 A1, November 13, 2003, hereafter referred to as van der Made.

           As to claim 12, the combination of Stolfo and Grant teaches the method of claim 9.  STOLFO DOES NOT TEACH a registry change to an operating system of the processing system and a configuration change to the operating system HOWEVER IN AN ANALAGOUS ART THAT IS DIRECTED TO THE SAME FIELD OF EDEAVOR VAN DER MADE TEACHES a registry change to an operating system of the processing system and a configuration change to the operating system - van der Made [0038] The modified interrupt caller procedure calls interrupts that the program being analyzed has modified within the virtual PC and generates a behavior pattern for each of those interrupt service routines as well…The same is true for viruses that plant a program within the computer's file system and modify the operating system registry to begin execution of that program after the next time the computer is restarted).  To provide the Collaborating System 102 of Stolfo would have been obvious to one of ordinary skill in the art, in view of the teachings of van der Made, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods of configuration management with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, i.e., one skilled in the art would have recognized that the change detection used in van der Made, would allow the Collaborating System 102 of Stolfo configuration management provided by analytical virtual P-code engine (AVPE) of van der Made).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Stolfo and Grant in view of van der Logue; Jay D. et al., US 20190052683 A1, February 14, 2019, hereafter referred to as Logue.

          As to claim 14, the combination of Stolfo and Grant teaches the method of claim 8. THE COMBINATION OF STOLFO AND GRANT DO NOT TEACH further comprising:
          detecting, by the processing system, an unexpected network device in the plurality of network devices, 
         wherein the unexpected network device is a network device that does not appear in a template of the communication session, HOWEVER IN AN ANALAGOUS ART DIRECTED TO SOLVING AN ANALAGOUS PROBLEM OF MALCIOUS DETECTION LOGUE TEACHES further comprising:
          detecting, by the processing system, an unexpected network device in the plurality of network devices – Logue [0126] … the commissioner 484 may prompt the user to input a code associated with and/or found on the device and/or scan a code (e.g., QR code) found on the device to verify that the correct joining device is being paired to the fabric and/or the service. The commissioner 482 determines whether a device identifier is valid (block 518). For example, the commissioner 482 may determine whether a valid check digit exists or the identifier is an expected value. If the device identifier is not valid, the commissioner 482 indicates failure (block 520), 
         wherein the unexpected network device is a network device that does not appear in a template of the communication session – Logue [0134] …The commissioner 482 also configures the joining device 484 to communicate with the remote service by sending a register service request including the fabric service configuration information previously retrieved from the service (block 586). Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by Logue to the Collaborating System 102 of Stolfo  would have yielded predicable results and resulted in an improved system, namely, a system that would positively include Logue’s joining device to identify unexpected events in Stolfo Collaborating System 102 allowing Stolfo to detect unexpected using the joining device of Logue).

            As to claim 15 (cancelled)
            As to claim 16, (cancelled)     
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B. JONES whose telephone number is (571) 272-9637.  The examiner can normally be reached on Mon - Fri., 5:30 a.m. to 2:00 p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-3900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /WILLIAM B JONES/Examiner, Art Unit 2491
05/04/2022

/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491